 


113 HR 2115 IH: Voter Registration Efficiency Act
U.S. House of Representatives
2013-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
1st Session
H. R. 2115 
IN THE HOUSE OF REPRESENTATIVES 
 
May 22, 2013 
Mrs. Miller of Michigan (for herself and Mr. Rokita) introduced the following bill; which was referred to the Committee on House Administration
 
A BILL 
To amend the National Voter Registration Act of 1993 to require an individual who applies for a motor vehicle driver’s license in a new State to indicate whether the new State is to serve as the individual’s residence for purposes of registering to vote in elections for Federal office, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Voter Registration Efficiency Act. 
2.Requiring applicants for motor vehicle driver’s licenses in new state to indicate whether state serves as residence for voter registration purposes 
(a)Requirements for applicants for licensesSection 5(d) of the National Voter Registration Act of 1993 (42 U.S.C. 1973gg–3(d)) is amended— 
(1)by striking Any change and inserting (1) Any change; and 
(2)by adding at the end the following new paragraph: 
 
(2) 
(A)A State motor vehicle authority shall require each individual applying for a motor vehicle driver’s license in the State— 
(i)to indicate whether the individual resides in another State or resided in another State prior to applying for the license, and, if so, to identify the State involved; and 
(ii)to indicate whether the individual intends for the State to serve as the individual’s residence for purposes of registering to vote in elections for Federal office. 
(B)If pursuant to subparagraph (A)(ii) an individual indicates to the State motor vehicle authority that the individual intends for the State to serve as the individual’s residence for purposes of registering to vote in elections for Federal office, the authority shall notify the motor vehicle authority of the State identified by the individual pursuant to subparagraph (A)(i), who shall notify the chief State election official of such State that the individual no longer intends for that State to serve as the individual’s residence for purposes of registering to vote in elections for Federal office. . 
(b)Effective dateThe amendments made by subsection (a) shall take effect with respect to elections occurring in 2014 or any succeeding year. 
 
